UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6628


ALTON ADAMS,

                    Plaintiff - Appellant,

             v.

DEPUTY DAVID PRITCHARD; JAY KOON, Lexington County Sheriff,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:17-cv-01108-MGL)


Submitted: August 20, 2019                                        Decided: August 23, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alton Adams, Appellant Pro Se. Michael Stephen Pauley, PAULEY LAW FIRM, LLC,
Lexington, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alton Adams appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Adams’ informal brief does not

challenge the basis for the district court’s disposition, Adams has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2